Citation Nr: 0016767	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  95-17 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder, other than PTSD.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel





INTRODUCTION

The veteran served on active duty from August to November 
1976 and from November 1990 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

A review of the record reflects that during an October 1994 
hearing at the New York, New York, RO, the veteran raised the 
issue of entitlement to service connection for a psychiatric 
disorder as secondary to the service-connected back disorder.  
As this issue has not been developed for appellate review, it 
is referred to the RO for appropriate action. 

In a letter from the RO to the veteran, dated in November 
1999, the appellant was informed that his private attorney 
had withdrawn his representation as of August 12, 1999.  The 
veteran was requested to advise the RO if he wished to 
appoint another representative; however, he did not respond.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claim for service connection for 
PTSD has been obtained.

2.  The veteran does not have PTSD.

3.  The claim of entitlement to service connection for a 
psychiatric disorder, other than PTSD, is not plausible.  



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 
3.303, 3.304(f) (1999).

2.  The claim of entitlement to service connection for a 
psychiatric disorder, other than PTSD, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence of a psychosis may be presumed if it is 
manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (1999), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

PTSD

Initially, the Board notes that the veteran's claim for 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  Further, the Board is 
satisfied that all available evidence necessary for an 
equitable disposition of this claim has been obtained and 
that no further assistance need be provided to the veteran to 
comply with 38 U.S.C.A. § 5107(a).  In this regard, the Board 
notes that the RO requested that the veteran provide the 
address and location of the Fort Monmouth Naval Reserve 
Center in order to secure his service personnel records.   
However, the veteran did not provide the requested 
information.  In addition, in March 1998, the RO requested 
that the veteran provide exact dates, events and specific 
stressor information in support of his claim for service 
connection for PTSD, but the appellant failed to submit any 
information.  As the veteran has persistently failed to 
cooperate with VA's efforts to locate any additional service 
personnel records and other information that is relevant to 
his claim for service connection for PTSD, the Board 
concludes that no further assistance to the veteran is 
required.  See Wood v. Derwinski, 1 Vet. App. 190 (1990).  In 
addition, while the veteran testified during an October 1994 
hearing at the New York, New York RO that he had received 
psychiatric treatment during service in November 1991 at 
Walter Reed Medical Center, a December 1999 letter from that 
facility reflects that they do not have any information 
pertaining to the appellant.  

The veteran essentially contends that he has PTSD as a result 
of his service in support of Operation Desert Storm/Shield 
while stationed in Saudi Arabia.  More specifically, he 
maintains that he was upset over the inadequate treatment he 
received for his back in 1990, and that several of his 
friends, whom he could not name, died.  A review of the 
veteran's DD 214 reflects that he did not have any foreign 
service while serving in support of Operation Desert 
Storm/Shield, and that his military occupational specialty 
was that of a food service specialist.  There is no 
indication that the veteran was awarded the Southwest Asia 
Service Medal or other medal which would be indicative of 
foreign service or that that he had engaged in combat during 
his second period of active duty.

Service medical records for the veteran's first period of 
active duty are unavailable.  Service medical records for the 
veteran's second period of active duty are negative for 
evidence of PTSD, to include the report of a February 1992 
examination for separation from service.  However, when seen 
at a VA outpatient clinic during his second period of active 
service in December 1991 for a skin disorder, it was reported 
by the examiner that the veteran had a history of PTSD and 
post-stress symptoms.  A diagnosis of PTSD was not entered.

Voluminous post-service VA medical reports and records from 
the Social Security Administration, dating from 1992 to 1999, 
are contained in the claims files.  These records reflect 
that in April 1993 the veteran was seen at a VA mental health 
clinic and requested treatment from a psychiatrist and social 
worker.  An Axis I diagnosis of depressive disorder was 
entered and PTSD was to be ruled out.  Subsequent VA 
outpatient reports, dated in 1993 and 1994, reflect that the 
veteran complained of having problems because of service in 
the Persian Gulf, and that diagnoses of PTSD were recorded.  
During a June 1993 PTSD examination, the examiner noted that 
the veteran had served in Desert Storm in the Persian Gulf, 
but that he had not engaged in any active combat.  Indeed, 
the veteran reported that he was a communications specialist 
and that he did not experience any unusual severe stresses.  
The appellant noted that he became depressed in December 1990 
after he had injured his back.  After a mental status 
examination, the examiner concluded that the veteran did not 
meet the criteria for PTSD, and a diagnosis of dysthymia was 
recorded.  

A VA psychologist's report, dated in January 1994, reflects a 
diagnosis of PTSD.  In May 1994, the Social Security 
determined that the veteran was unable to work since March 
1993 because of "severe" PTSD.  In reaching their 
determination, the Social Security Administration relied upon 
the January 1994 VA psychological test report.  A review of 
the January 1994 report reflects that it was conducted by a 
VA psychologist, who indicated that the veteran had first 
sought psychiatric treatment after he had been told to 
register for a Persian Gulf Registry examination.  The 
psychologist reported that the veteran had served in Saudi 
Arabia for three or four days with the Army National Guard in 
1990 and that he had injured his back.  The veteran indicated 
that he was upset because he felt that he did not receive 
adequate care with respect to his back.  The psychologist 
entered a diagnosis of PTSD.  

Subsequent VA outpatient and examination reports, dating from 
1995 to 1999, reflect that the veteran was diagnosed as 
having paranoid personality disorder and not PTSD.  When 
examined by VA in August 1997, the examiner indicated that he 
had reviewed the veteran's entire claims files.  The veteran 
related that he had had a "PTSD rage" one week previously.  
After a mental status examination in August 1997, an Axis I 
diagnosis of an anxiety disorder with post-traumatic stress 
symptoms was entered by the examining physician.  An Axis II 
diagnosis of personality disorder not otherwise specified 
with cluster-A traits was also recorded.  Subsequent VA 
outpatient reports, dating from 1997 to 1999, reflect that 
the veteran was diagnosed as having schizophrenia and only a 
history of PTSD was noted. 

While a December 1991 VA outpatient report reflects that the 
veteran had a history of PTSD and post stress symptoms, 
service medical records are negative for any evidence of 
PTSD.  Indeed, the first medical evidence showing a diagnosis 
of PTSD was not until 1993.  While VA outpatient reports, 
dating from 1993 to 1994, to include a January 1994 VA 
psychologist's test report, reflect that diagnoses of PTSD 
were recorded, these records do not identify the elements 
supporting a diagnosis of PTSD, and the diagnoses were 
apparently based on generalized allegations made by the 
veteran concerning his alleged service in the Persian Gulf 
and not a review of the claims files.  As noted previously, 
the veteran's DD 214 does not reflect that he had any foreign 
service during his second period of active duty, and the 
appellant has repeatedly refused to provide specific 
information on where he actually served while allegedly 
stationed in Southwest Asia.  As such, it appears that both 
these early VA outpatient reports, to include the January 
1994 VA psychologist's report, were based on an unverified 
history provided by the veteran.  While the Social Security 
Administration has determined that the veteran is unable to 
work as a result of severe PTSD, their decision was based on 
the January 1994 VA psychologist's report, which the Board 
finds to be unpersuasive for the reasons mentioned herein.

In contrast, the veteran was afforded VA examinations in June 
1993 and August 1997 to specifically address whether he had 
PTSD.  Each of the examiners concluded that the veteran did 
not have PTSD.  In particular, the August 1997 VA examination 
was performed by a psychiatrist, who reviewed the veteran's 
entire claims files prior to the examination, to include the 
January 1994 VA psychologist's report, and determined that 
the veteran did not meet the diagnostic criteria for PTSD.  
In support of the August 1997 VA examiner's determination 
that the veteran did not have PTSD, numerous VA outpatient 
reports, dating from 1997 to 1999, consistently reflect that 
the veteran's diagnosis had been changed to schizophrenia and 
that only a history of PTSD was recorded.  In light of the 
reasoning advanced herein, the Board concludes that the 
August 1997 VA examination report is of greater probative 
value than the January 1994 VA psychologist's report and 
early VA outpatient reports, dated in 1993 and 1994.  
Accordingly, the Board concludes that the preponderance of 
the evidence establishes that the veteran does not have PTSD.

Psychiatric Disorder other than PTSD

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of a well-grounded claim, that 
is, whether he has presented a claim that is plausible and 
meritorious on its own or capable of substantiation.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  To satisfy the burden of establishing a well-
grounded claim for direct service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A 
claim also may be well grounded if the condition is observed 
during service, continuity of symptomatology is demonstrated 
thereafter and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).

The Board notes that the NPRC has indicated that service 
medical records from the veteran's first period of active 
service are not available.  In any event, the veteran has 
primarily maintained that his psychiatric disorder had its 
onset during his second period of active service in support 
of Operation Desert Storm/Shield.  Service medical records 
from his second period of service, including the report of a 
February 1992 examination for separation, are negative for 
any evidence of a psychiatric disability.  Moreover, the 
claims files contains no other medical evidence suggesting 
the presence of any psychiatric disability in service or 
until more than a year thereafter, nor do they contain any 
medical evidence suggesting that the veteran's currently 
diagnosed psychiatric disability is etiologically related to 
service.  The only evidence linking the veteran's current 
psychiatric disability to service is the theory advanced by 
the veteran; however, as a lay person, he is not qualified to 
provide medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Therefore, the Board must conclude 
that the veteran's claim for service connection for 
psychiatric disability, other than PTSD, is not well 
grounded.

Since the claim is not well grounded, VA has no duty to 
assist the veteran in developing the record to support his 
claim.  See 38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d at 
1467-68.



ORDER

Service connection for PTSD is denied.

Service connection for a psychiatric disorder other than PTSD 
is denied.



_______________________
SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

